J-S10020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
             v.                        :
                                       :
                                       :
HEATHER HOFFMAN,                       :
                                       :
                   Appellant           :   No. 3271 EDA 2017

             Appeal from the PCRA Order September 26, 2017
    In the Court of Common Pleas of Chester County Criminal Division at
                      No(s): CP-15-CR-0002914-2014


BEFORE: BOWES, J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY OLSON, J.:                           FILED APRIL 30, 2018

      Appellant, Heather Hoffman, appeals pro se from the order entered on

September 26, 2017 denying her first petition filed pursuant to the Post

Conviction Relief Act, 42 Pa.C.S.A. § 9541-9546. We dismiss the appeal.

      We briefly summarize the facts and procedural history of this case as

follows. On May 14, 2014, police responded to a call from the emergency

room at Brandywine Hospital reporting that Appellant was combative with

the staff. More specifically,

      [Appellant] faked a seizure after medical personnel refused to
      provide her with Percocet[, an opioid painkiller]. During the
      incident, Appellant threw a clipboard at a nurse, causing the
      nurse to suffer a minor eye injury and creating a commotion that
      disrupted the operation of the emergency room.

See Commonwealth v. Hoffman, 2016 WL 7176962, at *1 (Pa. Super.

2016) (unpublished memorandum). A jury convicted Appellant of simple
J-S10020-18



assault on April 8, 2015.        Thereafter, the trial court also found Appellant

guilty of two summary offenses, disorderly conduct and harassment.            On

July 7, 2015, the trial court sentenced Appellant to 48 hours to 23 months of

incarceration.     We affirmed Appellant’s judgment of sentence on July 7,

2015. See id. Appellant did not appeal that determination.

       On December 27, 2016, Appellant filed a pro se PCRA petition.         The

PCRA court appointed counsel to represent Appellant. On August 8, 2017,

PCRA counsel moved to withdraw as counsel under Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d
213 (Pa. Super. 1988) (en banc). On September 14, 2017, the PCRA court

gave Appellant notice of its intent to dismiss the petition without a hearing

pursuant to Pa.R.Crim.P. 907.          Appellant responded pro se on September

22, 2017.      On September 26, 2017, the PCRA court entered an order

denying Appellant’s PCRA petition and granting appointed counsel’s request

to withdraw. This timely appeal resulted.1

       Because of the substantial defects in Appellant’s pro se appellate brief,

we dismiss the appeal.                Appellant’s brief consists of a two-page


____________________________________________


1  Appellant filed a pro se notice of appeal on October 9, 2017. On October
11, 2017, the PCRA court ordered Appellant to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant
complied timely on October 16, 2017. On October 19, 2017, the PCRA court
filed an opinion pursuant to Pa.R.A.P. 1925(a) that relied upon its
September 14, 2017 Rule 907 notice and September 26, 2017 order as its
rationale for denying PCRA relief.



                                           -2-
J-S10020-18



stream-of-conscious recitation of her version of events in the underlying

criminal prosecution.   She did not comply with Pa.R.A.P. 2111(a) regarding

the contents of her brief. See Pa.R.A.P. 2111(a) (The brief of the appellant

shall consist of 12 separately and distinctly entitled sections). Appellant also

failed to comply with Pa.R.A.P. 2111(b) and (d) by failing to affix the PCRA

court’s opinions and Appellant’s Rule 1925(b) concise statement to her

appellate brief. See Pa.R.A.P. 2111(b) and (d). Most importantly, Appellant

does not provide citation to relevant authority and does not reference the

record in advancing her appellate arguments.      See Pa.R.A.P. 2119(b) and

(c). “This Court possesses discretionary authority to quash, dismiss or deny

allowance of appeal based upon the substantial defects of [an] appellant's

brief.” Commonwealth v. Maris, 629 A.2d 1014, 1017 (Pa. Super. 1993),

citing Pa.R.A.P. 2101 (“Briefs [] shall conform in all material respects with

the requirements of [the appellate] rules as nearly as the circumstances of

the particular case will admit, otherwise they may be suppressed, and, if the

defects are in the brief or reproduced record of the appellant and are

substantial, the appeal or other matter may be quashed or dismissed.”).

      Moreover,

      a pro se litigant[’s status] does not entitle [her] to any
      advantage due to [her] lack of legal training. Further, a
      layperson choosing to represent [herself] in a legal proceeding to
      a reasonable extent assumes the risk that [her] lack of legal
      training will place [her] at a disadvantage. Accordingly,
      a pro se litigant must still comply with the Pennsylvania Rules of
      Appellate Procedure.



                                     -3-
J-S10020-18



Commonwealth v. Ray, 134 A.3d 1109, 1114–1115 (Pa. Super. 2016)

(internal citations and quotations omitted).

      Here, Appellant’s pro se brief is so defective as to preclude meaningful

appellate review. As such, we dismiss the appeal.

      Finally, after filing her appeal, Appellant filed two pro se applications

for relief with this Court.    On February 16, 2018, Appellant filed a pro se

application for relief requesting we vacate her sentences and award her

PCRA relief. On March 26, 2018, Appellant filed a pro se application for relief

asking us to incorporate her half-brother’s court records into her current

appeal.    Because we have dismissed Appellant’s appeal, we deny her

applications for relief.

      Appeal dismissed.       Motion to Grant Appellant’s PCRA Appeal denied.

Motion to Join Record of Appeal denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/18




                                       -4-
J-S10020-18




              -5-